Opinion by
Judge Peters:
The bounties granted to the families of deceased soldiers are intended to compensate them in some degree for their bereavement, and the'loss of that aid to which they had a right to look for their support; and in order to make these bounties the more effectual, Congress has provided that they shall not be liable to attachment, levy or seizure by or under any equitable, or legal process what*109ever, but shall remain to the benefit'of the persons intended to be provided for.

Eastham, for appellant.


C. Kirtly, for appellee.

Even, therefore, if the money which was not received by the father in his lifetime did not pass to the mother on his death, to. which opinion we incline, still we are satisfied it was. not subject to seizure in the course of transmission to the person entitled thereto;
Wherefore the judgment sustaining the demurrer to the petition is affirmed.